DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20040004443) in view of Miller et al (US 20090073079).

Regarding claims 1 and 10,  Park et al (US 20040004443) teach a method of controlling an optoelectronic device comprising display pixels (P) arranged in rows (RL1 to RLn) and in columns (CL1 to CLm), each display pixel comprising ([0012], Referring to FIGS. 2 and 3, an organic electro-luminescence devices (OELDs) generally include m number of column lines CL1 to CLm, n number of row lines RL1 to RLn, and m.times.n number of pixels P arranged in a matrix pattern defined by crossings of the column lines CL1 to CLm and the row lines RL1 to RLn.) an electronic circuit (Fig. 3) and at least one first optoelectronic circuit (Fig. 3) coupled to the electronic circuit (Fig. 3) and comprising at least one first light-emitting diode (OLED) (FIG. 3 illustrates an equivalent circuit diagram , Fig. 3 (OLED), [0023], OLED, [0026], upon applying the cell drive voltage VDD to the second TFT T2 of FIG. 3 (i.e., the driving TFT), the electro-luminescence cell is turned on and light is emitted), the optoelectronic device further comprising first electrodes (RL1, RL2) extending along the rows, each first electrode (RL1, RL2) being connected to the electronic circuits (Fig. 3) of display pixels of at least one of the rows, second electrodes (CL1, CL2) extending along the columns, each second electrode (CL1, CL2) being connected to the electronic circuits(Fig. 3)  of display pixels of at least one of the columns ([0012], Referring to FIGS. 2 and 3, an organic electro-luminescence devices (OELDs) generally include m number of column lines CL1 to CLm, n number of row lines RL1 to RLn, and m.times.n number of pixels P arranged in a matrix pattern defined by crossings of the column lines CL1 to CLm and the row lines RL1 to RLn, FIG. 3 illustrates an equivalent circuit diagram) and a circuit for controlling the first (RL1, RL2) and second electrodes(CL1, CL2), the method comprising, in a first phase, activating the electronic circuits (Fig. 3) connected to one of the first electrodes (RL1, RL2) and to one of the second electrodes (CL1, CL2) by the following steps, carried out simultaneously ([0013], When the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist. While the first TFT T1 is maintained in the ON state, a data voltage DATA applied from a corresponding one of the column lines CL is applied to the gate terminal of the second TFT T2 via the first TFT T1. When the first TFT T1 is maintained in the OFF state, the data voltage DATA cannot not be applied to the second TFT T2.): taking one of the first electrodes to a first potential, the other first electrodes being maintained at a second potential smaller than the first potential ([0013], when the first TFT T1 is turned on (i.e., when the first TFT T1 is maintains in an ON state), an electrically conductive path is created between the source terminal and the drain terminal of the first TFT, when the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist, note that when the voltage is applied per  given row line RL, the potential is clearly different from the potential on the rest of the rows); 

Miller et al (US 20090073079) teach the following:
“the luminance level of a light-emitting element within a group of simultaneously activated light-emitting element corresponding to the intersection of a single column electrode with a plurality of row electrodes will be brighter than the other light-emitting elements within the group [0033]. That means by the virtue of luminance variations, a given column could have a higher potential than another column and also could have lower potential than a third column.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s OLED device with Miller’s application of different luminance levels with respect to column electrodes, the use of which helps avoid lack of uniformity and degrading of the quality of the display as taught by Miller et al.
Regarding claims 2 and 11, Park et al teach after the first phase, a second phase comprising transmitting data to the electronic circuits (Fig. 3) ([0017],  the data voltage DATA is transmitted by the first TFT T1 and is charged in the capacitor Cst) connected to said one of the first electrodes (RL1, RL2)  and to said one of the second electrodes (CL1, CL2) ([0012], m number of column lines CL1 to CLm, n number of row lines RL1 to RLn, and m.times.n number of pixels P arranged in a matrix pattern defined by crossings of the column lines CL1 to CLm and the row lines RL1 to RLn, FIG. 3 illustrates an equivalent circuit diagram) by varying the potential of said one of the first electrodes between the first potential and the second potential ([0013], when the first TFT T1 is turned on (i.e., when the first TFT T1 is maintains in an ON state), an electrically conductive path is created between the source terminal and the drain terminal of the first TFT, when the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist, note that when the voltage is applied per  given row line RL, the potential is clearly different from the potential on the rest of the rows).
Park et al do not teach a claim limitation, “by maintaining the potential of said one of the second electrodes at the fourth potential”.
Miller et al (US 20090073079) teach the following:
“the luminance level of a light-emitting element within a group of simultaneously activated light-emitting element corresponding to the intersection of a single column electrode with a plurality of row electrodes will be brighter than the other light-emitting elements within the group [0033]. That means by the virtue of luminance variations, a given column could have a higher potential than another column and also could have lower potential than a third column.

Regarding claims 3 and 12, Park et al teach during the second phase, transmitting signals having a discrete duration and transmitting signals having a non-discrete duration ([0017], the data voltage DATA is transmitted by the first TFT T1 and is charged in the capacitor Cst, [0023], the capacitor Cst causes the voltage applied to the gate terminal of the first TFT T1 to be uniformly maintained during one frame period of the OLED).
Regarding claims 4 and 13, Park et al teach during the second phase, the electronic circuits (Fig. 3) coupled to said one of the first electrodes(RL1, RL2)  ([0012], n number of row lines RL1 to RLn) and which are not coupled to said one of the second electrodes (CL) do not process the transmitted data ([0013], when the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist, note that as shown in Fig.3, when first TFT T1 is maintained in an OFF, no signal reaches to CL).
Regarding claims 5 and 14, Park et al teach turning off the light-emitting diodes (OLED) of the display pixels (P) coupled to said one of the first electrodes (RL1, RL2) and/or to said one of the second electrodes ([0019], each of the pixels P within the related art OELD includes switching devices such as a first TFT T1 (i.e., a driving TFT) formed between the cell drive voltage source VDD and the electro-luminescence cell to drive the electro-luminescence cell, ([0013], When the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state).  
Regarding claims 6 and 15, Park et al teach each first optoelectronic circuit (Fig. 3) comprises a first transistor (T1) series-assembled with the first light-emitting diode (OLED)(Fig. 3(T1, OLED), see first TFT T1 and OLED in Fig. 3), the second phase comprising maintaining said one of the first electrodes (RL1, RL2)  at the first potential for a first time period and wherein the first transistor is controlled at a first conduction level which depends on the first time period ([0013], when the first TFT T1 is turned on (i.e., when the first TFT T1 is maintains in an ON state), an electrically conductive path is created between the source terminal and the drain terminal of the first TFT, when the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist, note that when the voltage is applied per  given row line RL, the potential is clearly different from the potential on the rest of the rows, [0023], the capacitor Cst causes the voltage applied to the gate terminal of the first TFT T1 to be uniformly maintained during one frame period of the OLED).

(Fig. 3) coupled to the electronic circuit (Fig. 3) of said display pixel and comprising ([0011] FIG. 2 illustrates a pixel arrangement in a related art organic electro-luminescence device, [0012], number of pixels P arranged in a matrix pattern,  FIG. 3 illustrates an equivalent circuit diagram of the related art pixels of a first type within the organic electro-luminescence device shown in FIG. 2.)at least a second light-emitting diode and a second transistor (T1) series-assembled with the second light-emitting diode(OLED)( Fig. 3(T1, OLED), see first TFT T1 and OLED in Fig. 3), the second phase comprising maintaining said one of the first electrodes (RL1, RL2)  at the first potential for a first time period and wherein the second transistor is controlled at a second conduction level which depends on the third time period([0013], when the first TFT T1 is turned on (i.e., when the first TFT T1 is maintains in an ON state), an electrically conductive path is created between the source terminal and the drain terminal of the first TFT, when the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist, note that when the voltage is applied per  given row line RL, the potential is clearly different from the potential on the rest of the rows, [0023], the capacitor Cst causes the voltage applied to the gate terminal of the first TFT T1 to be uniformly maintained during one frame period of the OLED).
. Regarding claims 9 and 18, Park et al teach the first, second, and third time periods are successive ([0023], the capacitor Cst causes the voltage applied to the gate terminal of the first TFT T1 to be uniformly maintained during one frame period of the OLED), said one of the first electrodes being maintained at the second potential between the first time period and the second time period and for the second time period and the third time period ( [0023], the capacitor Cst causes the voltage applied to the gate terminal of the first TFT T1 to be uniformly maintained during one frame period of the OLED, [0013], when the first TFT T1 is turned on (i.e., when the first TFT T1 is maintains in an ON state), an electrically conductive path is created, when the voltage applied from the row lines RL1 to RLn is less than a threshold voltage Vth of the first TFT T1, the first TFT T1 is turned off (i.e., the first TFT T1 is maintained in an OFF state) and the electrically conductive path ceases to exist, note that when the voltage is applied per  given row line RL, the potential is clearly different from the potential on the rest of the rows).
. Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further reverences.
                                              US 20160172410 to Kurokawa
                                    US 20150338695 to Xu

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	March 18, 2021